UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-2277


BETTY B. THOMPSON,

                Plaintiff – Appellant,

          v.

MICHAEL   J.   ASTRUE,   Commissioner      of   Social     Security
Administration,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Joseph F. Anderson, Jr., District
Judge. (8:09-cv-01968-JFA)


Submitted:   July 19, 2011                 Decided:      August 10, 2011


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Daniel Mayes, SMITH, MASSEY, BRODIE, GUYNN & MAYES, P.A.,
Aiken, South Carolina, for Appellant.       William N. Nettles,
United States Attorney, Marvin J. Caughman, Assistant United
States Attorney, Columbia, South Carolina; Thomas S. Inman,
Special Assistant United States Attorney, John Jay Lee, Acting
Regional Chief Counsel, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Betty B. Thompson appeals the district court’s order

affirming       the     Commissioner’s       denial    of     her    application      for

disability insurance benefits and supplemental security income,

pursuant to 42 U.S.C. §§ 405(g) (2006).

            We must uphold the decision to deny benefits if the

decision is supported by substantial evidence and the correct

law was applied.               Id.§ 405(g); Johnson v. Barnhart, 434 F.3d

650, 653 (4th Cir. 2005) (per curiam).                      Substantial evidence is

“such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”                    Johnson, 434 F.3d at 653

(internal quotation marks omitted).                  This court does not reweigh

evidence        or     make     credibility       determinations       in    evaluating

whether     a        decision    is    supported      by     substantial     evidence;

“[w]here        conflicting       evidence        allows     reasonable      minds    to

differ,” we defer to the Commissioner’s decision.                      Id.

            Thompson          bears    the   burden    of    proving    that    she    is

disabled    within        the     meaning     of    the     Social     Security      Act.

42 U.S.C. § 423(d)(5) (2006); English v. Shalala, 10 F.3d 1080,

1082 (4th Cir. 1993).             The Commissioner uses a five-step process

to evaluate a disability claim.                    20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4)           (2010).         Pursuant       to     this     process,       the

Commissioner           asks,      in    sequence,      whether        the     claimant:

(1) worked during the alleged period of disability; (2) had a

                                              2
severe impairment; (3) had an impairment that met or equaled the

severity of a listed impairment; (4) could return to her past

relevant work; and (5) if not, could perform any other work in

the national economy.        Id.     The claimant bears the burden of

proof at steps one through four, but the burden shifts to the

Commissioner at step five.          See Bowen v. Yuckert, 482 U.S. 137,

146 n.5 (1987).      If a decision regarding disability can be made

at any step of the process, however, the inquiry ceases.                See 20

C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

            First,   Thompson   asserts     that   the    administrative   law

judge (“ALJ”) erred in finding she could perform past relevant

work.      Second, Thompson contends that, without justification,

the ALJ failed to give controlling weight to the opinion of a

treating physician.        Third, she argues that the ALJ failed to

properly analyze her credibility.            We find no reversible error

and, for the reasons that follow, we affirm.



                                      I.

            The issue at step four of the five-step process is

whether the claimant can perform her past relevant work; the

claimant    bears    the   burden    of    establishing    that   she   cannot.

Yuckert, 482 U.S. at 146 n.5.             Thompson contends that the ALJ

committed numerous errors in determining that she could perform

her past relevant work.      We examine each contention in turn.

                                      3
              First, Thompson asserts that the ALJ found she had

severe mental impairments, namely depression and anxiety, and

that these impairments limited her ability to perform basic work

activities.         She argues that the Commissioner’s decision that

she is not disabled is not supported by substantial evidence

because the ALJ’s questions to the vocational expert failed to

reflect these limitations. 1

              We    conclude      that   the       ALJ’s    hypothetical       was   “based

upon a consideration of all relevant evidence of record on the

claimant’s     impairment.”             English,      10    F.3d    at   1085.   The     ALJ

reviewed    Thompson’s      depression         and     generalized       anxiety,    noted

she   was     successfully         treated,         and    concluded,      “[Thompson’s]

depression     and    anxiety      do    not       interfere   with      her   ability   to

understand,        carry   out,    and    remember         simple   instructions,        use

judgment, respond appropriately to supervisors, co-workers, and

usual work situations, or deal with changes in a routine work

setting.” 2


      1
       “In questioning a vocational expert in a social security
disability insurance hearing, the ALJ must propound hypothetical
questions to the expert that are based upon a consideration of
all relevant evidence of record on the claimant's impairment.”
English, 10 F.3d at 1085.
      2
       We note and distinguish decisions of the Third Circuit in
Ramirez v. Barnhart, 372 F.3d 546 (3d Cir. 2004), and the
Eleventh Circuit in Winschel v. Comm’r of Soc. Sec., 631 F.3d
1176 (11th Cir. 2011), which found error where an ALJ’s
hypothetical failed to set forth impairments identified at step
(Continued)
                                               4
              Thompson also notes that although the ALJ found she

required a sit-stand option, he failed to state how frequently

she   needed       to   alternate     between    sitting    and     standing.       She

argues      that    the      ALJ’s   finding    was   too   vague      for   a   proper

determination of the restriction’s impact on her RFC.                        Thompson

relies on Social Security Ruling (“SSR”) 96-9p, which states

that “[t]he RFC assessment must be specific as to the frequency

of the individual’s need to alternate sitting and standing.”

              The purpose of SSR 96-9p is “[t]o explain the Social

Security Administration’s policies regarding the impact of a[n]

[RFC] assessment for less than a full range of sedentary work on

an individual’s ability to do other work.”                     SSR 96-9p (emphasis

added).      Moreover, the ruling’s introduction explains that once

it    has   been    determined       that   a   claimant    is    not   engaging    in

substantial gainful activity (Step One), has a severe medically

determinable impairment (Step Two), which does not meet or equal

the    criteria         of   a   listing    (Step     Three)     but    prevents    an




two. The Third and Eleventh Circuits both noted that “there may
be a valid explanation for this omission from the ALJ’s
hypothetical,” Ramirez, 372 F.3d at 555, but such explanation
was not supported by the record.     Here, although the ALJ gave
Thompson the benefit of thea doubt at step two, finding her
depression and anxiety disorders were severe impairments, at
step four the ALJ noted that Thompson had been successfully
treated and therefore concluded that her mental residual
functional capacity (“RFC”) was not restricted.



                                            5
individual from performing past relevant work (Step Four), “it

must    be    determined            whether       the    individual       can    do   any     other

work.”       Id.        The ruling specifies how the occupational base is

impacted when a claimant is unable to perform a full range of

sedentary         work        and     it        enumerates        exertional       limitations,

including          a     sit-stand          requirement,           that     can       erode      the

occupational base.              Id.

              As        the    magistrate         judge     noted,        SSR   96-9p     is    not

applicable         to     this      case.          Here,    the     sequential        evaluation

terminated         at    Step       Four,       where    Thompson     had       the   burden     of

proving      she        could       not     perform        past     relevant      work.         The

evaluation never proceeded to Step Five, where the Commissioner

would have been required to prove that Thompson could “make an

adjustment         to    other       work.”         20     C.F.R.    §§ 404.1520(a)(4)(v),

416.920(a)(4)(v) (emphasis added); Yuckert, 482 U.S. at 146 n.5.

Thus,      the     Medical-Vocational               Rules,        Thompson’s      occupational

base,      and     the        impact       of     any    exertional        or     nonexertional

limitations on that base were never in issue in this case.                                      See

SSR     83-12          (explaining         how     disability         determination            using

Medical-Vocational Rules is based upon a claimant’s remaining

occupational base).                 Thompson’s medical records did not mention

a   need     to    alternate         between       sitting    and     standing,        much    less

according to a schedule.                   The ALJ’s RFC finding and hypothetical



                                                    6
were consistent with an at-will sit-stand option, and we find

that no greater specificity was required here.

             Thompson next argues that the ALJ summarily concluded

that she could return to her past relevant work, but failed to

make specific findings regarding the physical and mental demands

of that work.

             In determining a claimant’s ability to perform past

relevant     work,     the   Commissioner          “may    use   the   services    of

vocational         experts     or   vocational          specialists,       or    other

resources, such as the ‘Dictionary of Occupational Titles’ and

its       companion     volumes     and       supplements.”               20    C.F.R.

§§ 404.1560(b)(2), 416.960(b)(2).              Here, the ALJ questioned the

vocational expert concerning the nature of Thompson’s previous

work.       Relying on the Dictionary of Occupational Titles, the

vocational     expert    testified      as    to    the     skill   and    exertional

levels of telemarketing positions.                 The ALJ compared Thompson’s

residual      functional     capacity     with       the    physical      and   mental

demands required of a telemarketer and concluded that the work

did   not    “require    the    performance        of     work-related     activities

precluded     by    [Thompson’s]    residual        functional      capacity.”      We

therefore conclude that the ALJ made the required findings. 3


      3
       Thompson’s contention that the ALJ failed to explain how
she could work as a telemarketer, a semi-skilled occupation,
when she was restricted to simple instruction tasks rests on an
(Continued)
                                          7
                                              II.

               Thompson next asserts that the ALJ failed to properly

analyze     the       written       opinion     of       Dr.   Hughes,          her     treating

physician.           She    argues    that     the      opinion     of    Dr.    Hughes,         was

entitled to controlling weight.

               The         Commissioner        has         promulgated            regulations

addressing       how        medical    opinions         are    to    be     considered            in

disability determinations.                See 20 C.F.R. §§ 404.1527, 416.927

(2010).         The        Commissioner      evaluates         every      medical          opinion

received but generally determines the weight each opinions is to

receive based on the relationship between the physician and the

claimant.         Under       the    “treating       physician       rule,”       a    treating

physician’s opinion is given controlling weight if it is well-

supported      by     medically       acceptable         clinical        evidence       and      not

inconsistent with other substantial evidence of record.                                    See 20

C.F.R   §§ 404.1527(d)(2),             416.927(d)(2);          Mastro       v.    Apfel,         270

F.3d    171,    178        (4th Cir. 2001).             However,     “if     a    physician’s

opinion   is      not      supported    by     clinical        evidence      or       if    it   is

inconsistent         with     other    substantial         evidence,        it        should     be

accorded significantly less weight.”                       Craig v. Chater, 76 F.3d

585,    590      (4th        Cir.     1996);       20     C.F.R.         §§ 404.1527(d)(4),



unwarranted premise.   As discussed above, the ALJ did not find
Thompson suffered from any mental restrictions.



                                               8
416.927(d)(4).       “Under such circumstances, the ALJ holds the

discretion to give less weight to the testimony of a treating

physician in the face of persuasive contrary evidence.”                              Mastro,

270 F.3d at 178.

             We   believe    that    the    ALJ’s     decision        to    afford      less

weight to Dr. Hughes’ opinion, despite his status as a treating

physician, is supported by substantial evidence.                       Dr. Burrus, an

orthopedist, noted that Thompson was neurologically intact and

was   walking     better,   and     encouraged      her     to   try       to    return     to

sedentary work. See 20 C.F.R. §§ 404.1527(d)(45), 416.927(d)(54)

(stating     Commissioner     gives    greater       weight      to    opinion         of   a

specialist about medical issues related to his or her area of

specialty).       Later, Dr. McQueen examined Thompson at the request

of    the   Commissioner    and     found       negative    straight        leg      raising

tests, no muscle weakness or sensory deficit, normal gait and

“no true measurable orthopaedic impairment.”                     And sState agency

medical     consultants     opined    that       Thompson    could     perform         light

work with some limitations.

             In contrast, Dr. Hughes listed Thompson’s diagnoses,

but failed to explain how her conditions impacted her abilities.

Rather than providing a reasoned explanation, Dr. Hughes simply

opined in his conclusory fashion that Thompson was “permanently

and    totally    disabled”    and     “will       never    be    able          to   perform

substantial gainful work activity.”                  Thus, Dr. Hughes’ letter

                                            9
more closely resembled an opinion on a matter reserved to the

Commissioner       than     a   medical          opinion.          See    20   C.F.R.

§§ 404.1527(e), 416.927(e) (“Opinions on some issues . . . are

not medical opinions, . . . but are, instead, opinions on issues

reserved     to   the   Commissioner    because       they   are     administrative

findings that are dispositive of a case.”).                   Such opinions are

not    afforded     any     special    significance. 4             See    20   C.F.R.

§§ 404.1527(e)(3), 416.927(e)(3).



                                       III.

             Finally,     Thompson    contends       that    the    ALJ   failed   to

adequately explain why he rejected her stated reasons for being

unable to return to her past relevant work.                   She argues the ALJ

never specifically explained why he found Thompson not credible

at the hearing.         We believe the ALJ’s credibility determination

is supported by substantial evidence.

             “[T]he determination of whether a person is disabled

by    pain   or   other    symptoms   is     a    two-step   process.”         Craig,

76 F.3d at 594.           Once a threshold determination is made that

       4
       Thompson asserts that if the ALJ found Dr. Hughes’ letter
statement was lacking in specificity, he should have contacted
Dr. Hughes for clarification.      Regulations may require such
action recontact when evidence is inadequate to determine
whether   a   claimant  is   disabled,   .     sSee  20   C.F.R.
§§ 404.1527(c)(3), 416.927(c)(3), but here . Here, the ALJ had
sufficient evidence to reach a decision.



                                        10
objective    medical       evidence    shows       the   existence     of     a   medical

impairment which could reasonably be expected to produce the

pain alleged, “the intensity and persistence of the claimant’s

pain, and the extent to which it affects her ability to work,

must be evaluated.”           Id. at 595.          The second step is analyzed

using statements from treating and nontreating sources and from

the   claimant.       20    C.F.R.    §§ 404.1529(a),          416.,929(a)         (2010).

Factors     in    evaluating         the     claimant’s        statements         include

consistency      in   the     claimant’s         statements,     medical      evidence,

medical treatment history, and the adjudicator’s observations of

the claimant.         See SSR 96-7p.             The ALJ clearly complied with

these requirements.



                                           IV.

            Based     on    the   foregoing,        we    find   that       substantial

evidence supports the agency decision, and affirm the judgment

of the district court.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the    court       and    argument     would    not       aid   the

decisional process.

                                                                                  AFFIRMED




                                           11